United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3106
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Western District of Missouri.
                                        *
Lionel Scott Johnson,                   *           [UNPUBLISHED]
                                        *
              Appellant.                *


                                    ___________

                     Submitted:     February 28, 1997

                           Filed:   April 1, 1997
                                    ___________

Before McMILLIAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Lionel Scott Johnson pleaded guilty to knowingly transporting a
person in interstate commerce for the purpose of engaging in sexual
activity, in violation of 18 U.S.C. § 2421.       The district court1 sentenced
him to 60 months imprisonment--to be consecutive to an undischarged state
sentence Johnson was currently serving in Iowa--and three years supervised
release.   On appeal, Johnson’s appointed counsel moved to withdraw and
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), with
the stated issue




     1
      The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
that the court erred in refusing to credit Johnson for time served in state
prison     since   the   filing   of   the    federal   indictment.   In   a   pro   se
supplemental brief, Johnson seeks to withdraw his guilty plea, stating that
his plea was not knowing and voluntary.


     Having reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), and finding no nonfrivolous issues for appeal, we grant
counsel leave to withdraw and deny Johnson’s motion for appointment of new
counsel.    We conclude the district court did not err in refusing to credit
Johnson for time served.      See United States v. Iversen, 90 F.3d 1340, 1344-
45 (8th Cir. 1996) (district court does not have authority to credit
defendant for time served; such claim should be presented in first instance
to Bureau of Prisons).      We do not consider Johnson’s claim that his guilty
plea was not knowing and voluntary, as such a claim must first be presented
to the district court.      See United States v. Murphy, 899 F.2d 714, 716 (8th
Cir. 1990).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


              Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-